  Case 1:19-cv-01108-MN Document 32 Filed 02/14/20 Page 1 of 1 PageID #: 266
                                                                                 Andrew E. Russell
                                                                                 I.M. Pei Building
                                                                                 1105 N. Market St., 12th Floor
                                                                                 Wilmington, DE 19801
                                                                                 (302) 298-0700
                                                                                 arussell@shawkeller.com



                                    February 14, 2020

VIA CM/ECF and HAND DELIVERY
The Honorable Maryellen Noreika
United State District Court
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801-3570

Re: Rothschild Digital Confirmation, LLC v. Acumatica, Inc., C.A. No. 19-1108-MN (Consol.)

Dear Judge Noreika:

        I write on behalf of defendants Acumatica, Inc., CompanyCam, Inc., and TeamConnect,
LLC in the above-captioned action to identify the single most similar case to the claims at issue
in advance of the upcoming § 101 hearing. (See D.I. 15). The Federal Circuit case that most
clearly mandates that the claims of U.S. Pat. No. 7,456,872 (the ’872 Patent) are invalid under
Section 101 is TLI Communs. LLC v. AV Auto., L.L.C., 823 F.3d 607 (Fed. Cir. 2016).
        In TLI Communs., as here, “the invention teaches manually or automatically assigning
‘classification data,’ such as a date or timestamp, to digital images and sending those images to a
server. The server then extracts the classification data and stores the digital images, ‘taking into
consideration the classification information.’” TLI Communs., at 610; see also ’872 Patent, 1:22-
29, 16:55-17:8. In TLI Communs., as here, the claims “are directed to the use of conventional or
generic technology in a nascent but well-known environment[.]” TLI Communs., at 612. Indeed,
the ’872 Patent employs the terms “standard” and “conventional” at least twenty (20) times to
describe the ideas embodied in its claims. See, e.g., ’872 Patent at 3:55; 5:54-63; 6:4-9; 6:32-35;
7:32-38; 7:46-49; 9:48-51, 11:28-35; 11:57-60, 12:30-35; 13:58-61; 14:50-58, 15:3-4.
        As in TLI Communs., the claims are generic-squared. That is, the claims fail to even limit
themselves to generic devices (e.g., a camera or mobile phone), but instead merely employ
“modules” to describe the claimed devices (e.g., “modules” for capturing and “modules” for
processing). Thus, the claims are unmoored to even the most basic technology, and instead
claim the generic-upon-generic “modules”. See TLI Communs., at 615 (discussing the “units”
terms in the same manner as the “modules” terms operate in the ’872 Patent).
        Finally, as in TLI Communs., the claims of the ’872 Patent are drawn to patent ineligible
subject matter and should be dismissed at the Rule 12 stage.


                                                     Respectfully submitted,

                                                     /s/ Andrew E. Russell
cc:    Clerk of the Court (CM/ECF)
All Counsel of Record (via CM/ECF)                   Andrew E. Russell (No. 5382)
